-Judgment awarding defendants $500 for damages sustained as a result of a temporary restraining order, modified, on the law and on the facts, to the extent of increasing the award to $1,000, and, -as so modified, affirmed, with $50 costs and disbursements to defendants-respondents. It is not disputed that the value of the services rendered by defendants’ attorneys in opposing the preliminary injunction was in excess of $1,000. The preliminary injunction was denied and the ex parte restraining order contained in the order to show cause therefor vacated. Defendants are entitled to recover the reasonable value of legal services resulting in vacatur of the restraining order and the denial of the preliminary injunction. (Sargent v. St. Mary’s Orphan Boys’ Asylum, 190 N. Y. 394.)
Concur — Botein, P. J., Rabin and MeNally, JJ.;